Case 8:19-cv-00333-WFJ-SPF Document 60 Filed 07/28/20 Page 1 of 5 PageID 501




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

KMG INTERNATIONAL, BV,
a foreign corporation,

      Plaintiff,

v.                                               Case No: 8:19-cv-333-T-02SPF

FUN LIGHT AMUSEMENTS, SRO, a
foreign corporation, CONFOLDING GROUP,
SRO, a foreign corporation, and ALAN
FERGUSON, an individual,

     Defendants.
_____________________________________/

            ORDER GRANTING PLAINTIFF’S MOTION
     FOR SUMMARY JUDGMENT AND PERMANENT INJUNCTION

      This matter comes to the Court on Plaintiff KMG International’s Motion for

Summary Judgment, Dkt. 55, as to Counts I, II, and III of Plaintiff’s Complaint

against Defendant Alan Ferguson. Mr. Ferguson filed a response. Dkt. 59. With the

benefit of full briefing, the Court grants Plaintiff’s Motion for Summary Judgment.

                                   Background

      From February 5 to February 8, 2019, Mr. Ferguson allegedly distributed

brochures at an international trade show in Florida featuring an amusement park ride

that KMG argues was confusingly similar to KMG’s “Freak Out” amusement ride.

Dkt. 55 at 1–2; Dkt 55-1 at 2. On February 7, 2019, KMG brought an action for
Case 8:19-cv-00333-WFJ-SPF Document 60 Filed 07/28/20 Page 2 of 5 PageID 502




claims of unfair competition under the Lanham Act, unfair competition under

common law, unfair trade practices under Florida law, and patent infringement,

against Fun Light Amusements, Confolding Group, and their representative, Mr.

Ferguson. Dkt. 1 at 1.1 Fun Light and Confolding Group have since settled. Dkt. 43

at 1; Dkt. 55 at 2.

       On March 1, 2019, Mr. Ferguson answered KMG’s Complaint, alleging

among other things that he had reached some form of verbal agreement with a KMG

representative allowing him to sell the disputed ride. Dkt. 15 at 4–5. Then, on June

6, 2020, Mr. Ferguson filed his Motion to Dismiss KMG’s Complaint in which he

stated that he “reserves the right to display these materials at other events or over the

media” based on an alleged “grandfather clause.” Dkt. 34 at 9.

       On June 11, 2020, KMG moved for summary judgment seeking only to

enjoin Mr. Ferguson from distributing brochures of any confusingly similar

knockoff versions of KMG’s “Freak Out” ride at future USA trade shows. KMG

argues that the undisputed record demonstrates both Mr. Ferguson’s liability under

the Lanham act and his unwillingness to cooperate. Dkt. 55 at 2–4. As such, KMG

argues that it is entitled to injunctive relief. Id. Mr. Ferguson nevertheless responds

by reiterating his alleged verbal agreement with KMG. Dkt. 59 at 6.



1
 The two very similar fun ride machines can be seen at Dkt. 55-1 at 2. The Plaintiff’s machine is
covered by a U.S. Patent issued in 2005. Dkts. 1-3, 1-4
                                               2
Case 8:19-cv-00333-WFJ-SPF Document 60 Filed 07/28/20 Page 3 of 5 PageID 503




                                   Legal Standard

      Under the Federal Rules of Civil Procedure, summary judgment is

appropriate when “the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a); see also Mize v. Jefferson City Bd. Of Educ., 93 F.3d 739, 743 (11th

Cir. 1996). “A fact is ‘material’ if it has the potential of ‘affect[ing] the outcome of

the case.’” Shaw v. City of Selma, 884 F.3d 1093, 1098 (11th Cir. 2018).

      If the movant meets this burden, the non-moving party then carries the

burden of presenting “specific facts showing that there is a genuine issue for trial.”

Shaw, 884 F.3d at 1098 (citations omitted). To raise a genuine issue, the

nonmovant must provide enough evidence that “a reasonable jury could return a

verdict for [him/her].” Id. Further, “[w]hen considering the record on summary

judgment ‘the evidence of the nonmovant is to be believed, and all justifiable

inferences are to be drawn in his favor.’” Id. (citations omitted).

                                      Discussion

      This Court grants the Motion for Summary Judgment, Dkt. 55, because

Defendant, openly or implicitly, admits to all the elements of a Lanham Act

violation. Dkt. 15 and 59; see, e.g., Maurer Rides USA, Inc. v. Bejing Shibaolai

Amusement Equipment Co., 2014 WL 3687098 (M.D. Fla. 2014). Section 43(a) of

the Lanham Act creates a federal cause of action for unfair competition. “The


                                           3
Case 8:19-cv-00333-WFJ-SPF Document 60 Filed 07/28/20 Page 4 of 5 PageID 504




section forbids unfair trade practices involving infringement of trade dress, service

marks, or trademarks, even in the absence of federal trademark registration.” Univ.

of Fla. v. KPB, Inc., 89 F.3d 773, 776 (11th Cir. 1996). A defendant is liable for

trade dress infringement if the plaintiff can prove that: “1) its trade dress is

inherently distinctive or has acquired secondary meaning, 2) its trade dress is

primarily non-functional, and 3) the defendant’s trade dress is confusingly

similar.” AmBrit, Inc. v. Kraft, Inc., 812 F.2d 1531, 1535 (11th Cir.1986).

      KMG alleges that “the total image and trade dress of KMG’s amusement

rides is inherently distinctive, primarily non-functional and the Defendant’s trade

dress is confusingly similar[.]” Dkt. 1 at 6. Further, KMG supports these

contentions with documentation. Dkt. 55 at 6–7. Defendant nevertheless fails to

specifically deny any of KMG’s allegations. Dkts. 15 & 59. Rather, Defendant

claims “no knowledge” concerning any similarities. Dkt. 55-3 at 2. Accordingly,

this Court finds that the trade dress of KMG’s amusement ride was inherently

distinctive, primarily non-functional, and the Defendants’ trade dress is

confusingly similar.” Ambrit, Inc., 812 F.2d at 1535.

      While Defendant attempts to argue the affirmative defense of a license, the

alleged oral license agreement made between Plaintiff and Defendant is a non-

factor. Even accepting Defendant’s factual allegations as true, Defendant

acknowledges a licensing agreement for use of the trademark in the United States


                                            4
Case 8:19-cv-00333-WFJ-SPF Document 60 Filed 07/28/20 Page 5 of 5 PageID 505




was never reached. Dkt. 15 at 5; see also Dkt. 59 at 4; Dkt. 59-4 at 3. So this

cannot be an affirmative defense. Mr. Ferguson also appears in his pro se response

to concede agreement, stating he “will not offer or sell [the alleged infringing]

Extreme Ride to USA” or display or exhibit same. Dkt. 59 at 6. Since KMG has

met its burden and Defendant has failed to raise any cognizable affirmative

defenses, the Court grants KMG’s Motion for Summary Judgment. Dkt. 55.2

                                  Judgment and Injunction
       The Court grants Plaintiff’s Motion for Summary Judgment. Dkt. 55. The

Court orders that Defendant Ferguson is permanently enjoined from promoting,

displaying, selling, or attempting to sell any counterfeit, confusingly similar, or

substantially similar versions of KMG’s “Freak Out” ride within the United States

of America. No bond is necessary given the nature of this case. The Clerk is

directed to enter judgment for the Plaintiff as stated here and close this case.

       DONE AND ORDERED at Tampa, Florida, on July 23, 2020.

                                              /s/ William F. Jung
                                              WILLIAM F. JUNG
                                              UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record

2
  Defendant can be enjoined from advertising and selling his non-licensed products to foreign
buyers at international trade shows in the United States. It follows that as long as the advertising
and selling occurs in the United States, the Lanham Act can be applied. See Levi Strauss & Co.
v. Sunrise Int'l Trading Inc., 51 F.3d 982, 985 (11th Cir. 1995); Maurer Rides USA, Inc. v.
Beijing Shibaolai Amuse. Equip. Co., Ltd., 6:10-CV-1718-RL-37, 2014 WL 3687098 at *7
(M.D. Fla. July 24, 2014).
                                                 5
